                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         UNITED STATES OF AMERICA,
                                   7                                                        Case No. 19-cr-0047-SI-1
                                                          Plaintiff,
                                   8
                                                   v.                                       FINAL PRETRIAL SCHEDULING
                                   9                                                        ORDER
                                         MARTHA SANTIAGO,
                                  10
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On May 21, 2019, the Court held a final pretrial conference in the above captioned matter,

                                  14   which is set for jury trial beginning June 3, 2019. All parties were represented by counsel. The

                                  15   following matters were resolved:

                                  16

                                  17          1.        Trial schedule: The parties expect that the case will take two days to complete. The

                                  18   Court does not hear trials on Fridays (although deliberating juries may continue their deliberations

                                  19   on Fridays). The trial day runs from 8:30 a.m. until 3:30 p.m., with a 15 minute break at 10:00 a.m.,

                                  20   a 30 minute break at noon and a 15 minute break at 1:45 p.m., all times approximate.

                                  21

                                  22          2.        Number of jurors and challenges: There will be a jury of twelve members, plus

                                  23   one alternate juror. The government shall have six peremptory challenges, the defendant shall have

                                  24   ten peremptory challenges.

                                  25

                                  26          3.        Voir dire: The Court will conduct general voir dire, including various of the

                                  27   questions requested by counsel in their proposed additional voir dire filings. Counsel for each side

                                  28   shall have up to 20 minutes total to question the panel. The parties are directed to meet and confer
                                   1   concerning a neutral, non-argumentative statement of the case which can be read to the jury panel

                                   2   at the beginning of the voir dire process; this statement shall be provided to the Court by Friday,

                                   3   May 31, 2019.

                                   4

                                   5           4.       Jury instructions:     The Court received proposed jury instructions from the

                                   6   government and from defendant. The parties are directed to meet and confer to resolve any disputes

                                   7   as to the requested instructions, and to provide the Court by Friday, May 31, 2019 with any agreed-

                                   8   upon revisions to the standard Ninth Circuit instructions.

                                   9

                                  10           5.       Trial exhibits: No later than Friday, May 31, 2019, the plaintiff shall submit its trial

                                  11   exhibits, in binders with numbered tabs separating and identifying each exhibit. The Court shall be

                                  12   provided with three sets (the originals for the file, one set for the Court and one set for the witnesses)
Northern District of California
 United States District Court




                                  13   and the defendant with one set.

                                  14

                                  15           6.       Motions in limine: Each side filed six motions in limine, some overlapping. The

                                  16   Court rules as follows:

                                  17           Government No. 1, re: Ms. Santiago’s “spontaneous statements” when leaving her

                                  18   vehicle:      Government counsel indicated that they will not elicit these statements in their case in

                                  19   chief. Hence the motion is DENIED AS MOOT.

                                  20           Government No. 2, re: Mr. Haga’s presence in Ms. Santiago’s vehicle and his status as

                                  21   a fugitive:      The government seeks to admit facts regarding Mr. Haga’s status as a fugitive and

                                  22   his presence in Ms. Santiago’s car to demonstrate that the federal officers were engaged in their

                                  23   official duties and as facts relevant to motive. Defendant argues this evidence is irrelevant and

                                  24   unduly prejudicial. The Court finds it relevant to explain the officers’ actions and not unduly

                                  25   prejudicial, provided that no mention is made of Mr. Haga’s underlying offenses. The motion is

                                  26   GRANTED.

                                  27           Government No. 3, re: Ms. Santiago’s supervision status:              The government seeks to
                                  28
                                                                                           2
                                       admit Ms. Santiago’s supervised release status at the time of the incident, as evidence of motive –
                                   1

                                   2   i.e. that she fled so as not to get caught violating her supervised release conditions. Defendant

                                   3   argues this evidence is irrelevant and unduly prejudicial. The Court finds this evidence relevant to

                                   4   motive not unduly prejudicial, provided that no mention is made of the offenses underlying Ms.
                                   5
                                       Santiago’s supervision. The motion is GRANTED.
                                   6
                                                  Government No. 4, re: admission of items found in Ms. Santiago’s car: The government
                                   7
                                       argues that evidence from Ms. Santiago’s car – credit cards and forms of identification, blank credit
                                   8
                                       cards, and a magnetic stripe card reader – are admissible as to motive. Multiple drivers’ licenses
                                   9

                                  10   and identification cards found in the vehicle belonged to women who bear considerable resemblance

                                  11   to Ms. Santiago, including women of similar age, skin tone, and hair color. The government argues
                                  12   these items are evidence of additional criminal activity and provide a separate motive for defendant
Northern District of California
 United States District Court




                                  13
                                       to flee.         Defendant argues (1) the evidence is not relevant; (2) the government is unlikely to
                                  14
                                       prove Ms. Santiago knowingly possessed the credit card evidence; and (3) the evidence is
                                  15
                                       prejudicial. The Court finds that any relevance of this evidence is substantially outweighed by its
                                  16

                                  17   prejudicial effect. The motion is DENIED.

                                  18              Government No. 5, re: admissibility of Ms. Santiago’s prior felony convictions for

                                  19   impeachment purposes: Defendant has sustained numerous prior felony convictions, including
                                  20   2012 federal convictions for federal wire fraud, aggravated identity theft, and possession with intent
                                  21
                                       to distribute methamphetamine. The government requests that, if the defendant testifies, it be
                                  22
                                       allowed under Federal Rule of Evidence 609 to impeach her with her 2012 convictions for wire
                                  23
                                       fraud, in violation of 18 U.S.C. § 1343, and aggravated identity theft, in violation of 18 U.S.C. §
                                  24

                                  25   1028A. Ms. Santiago concedes that the wire fraud and identity fraud convictions belong to the

                                  26   category of crimes involving “dishonest or false statement” contemplated by Rule 609(a)(2), but

                                  27   argues that as a co-defendant in those cases, her specific involvement should be examined. The
                                  28
                                       Court disagrees, and finds that these prior convictions are admissible both under Rule 609(a)(2) and
                                                                                         3
                                       609(a)(1), as explicated in United States v. Jiminez, 214 F.3d 1095, 1098 (9th Cir. 2000). The motion
                                   1

                                   2   is GRANTED as to the wire fraud and aggravated identity theft convictions only.

                                   3          Government’s No. 6, re: admissibility of voluntary statements for impeachment

                                   4   purposes: Should Ms. Santiago testify, the government seeks to use her “spontaneous statements”
                                   5
                                       to Agent Perez and her un-Mirandized responses to questions from two other law enforcement
                                   6
                                       officers, for impeachment purposes only. The motion is GRANTED.
                                   7

                                   8          Defendant’s No. 1, re: exclusion of evidence re Mr. Haga’s presence at the time of the

                                   9   incident, Ms. Santiago’s supervised release status and material found in Ms. Santiago’s car:

                                  10   See rulings above re: government motions 2, 3 and 4.

                                  11          Defendant’s No. 2, re: exclusion of evidence of prior convictions per Rule 609: See

                                  12   rulings above re: government motion 5.
Northern District of California
 United States District Court




                                  13          Defendant’s No. 3, re: “untimely produced” text messages: On Friday, May 10, 2019,

                                  14   the Government produced additional discovery to defendant — text messages that were allegedly

                                  15   sent between Ms. Santiago and Mr. Haga. Defendant argues that because the discovery was

                                  16   produced a few days before motions in limine were due, and trial is scheduled for June 3, 2019, this

                                  17   Court should exclude those text messages based on timeliness. That request is DENIED, but

                                  18   defendant may file further motions to exclude the text messages on the merits, should she find it

                                  19   necessary.

                                  20          Defendant’s No. 4, re: grand jury testimony: The Court ORDERS the government to

                                  21   make the grand jury testimony of any witness it expects to testify available to defendant today, May

                                  22   21, 2019.

                                  23          Defendant’s No. 5, re: un-noticed expert testimony: The government has not noticed

                                  24   any experts, and defendant’s motion to exclude any government expert testimony is therefore

                                  25   GRANTED.

                                  26          Defendant’s No. 6, re: compliance with Henthorn and Brady: The government is

                                  27   ORDERED to produce any Henthorn or Brady material to which Ms. Santiago is entitled.

                                  28
                                                                                        4
                                   1          6.      Dismissals: The government DISMISSED Counts 1 and 2 of the indictment at the

                                   2   pretrial conference. Only Count 3 will go to trial.

                                   3

                                   4          IT IS SO ORDERED.

                                   5
                                       Dated: May 21, 2019
                                   6                                                 ______________________________
                                   7                                                 SUSAN ILLSTON
                                                                                     United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
